Citation Nr: 9907928	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-26 690	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claw foot of the 
right foot.

2.  Entitlement to service connection for claw foot of the 
left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1962 to May 
1965.  This appeal arises from a November 1996 rating action 
in which the RO denied service connection for bilateral claw 
feet.


REMAND

As regards the right foot, a review of the veteran's service 
medical records reveals that on preenlistment examination in 
November 1962, the examiner noted that the veteran had 
surgical repair of a clawed right foot in 1960 with removal 
of bony parts from 2nd, 3rd, and 4th toes.  

As regards the left foot, a service medical record dated in 
January 1965 reveals that the veteran was seen with 
complaints of pain in the left foot for 3 months.  The 
examiner noted that the right foot was operated on in 1960 
for claw foot and removal of bony parts.  It appeared that 
the left foot had similar pathology.  A provisional diagnosis 
of claw foot on the left was made and the veteran was 
referred to the orthopedic clinic.  On examination at the 
orthopedic clinic, the impression was metatarsalgia.  In a 
January 1965 treatment record, it was noted that the 
veteran's left foot was still painful and was not improved 
with a felt pad.

The veteran was admitted to the U.S. Naval Hospital in 
February 1965 with complaints of increasing pain in the left 
foot.  It was noted that the right foot had  been operated on 
prior to service and was currently asymptomatic.  The 
diagnosis was bilateral claw feet.  Based on this diagnosis, 
the Board of Medical Survey recommended that the veteran be 
discharged from service.  It was felt by the Medical Board 
that the veteran's bilateral claw feet were minimally 
exacerbated by service.       
  
The veteran was afforded a VA examination in September 1996.  
The examiner made findings pertaining to both feet but did 
not state whether the veteran currently had bilateral claw 
feet.  The diagnosis included hammertoes of the left foot but 
claw foot of the right or left foot was not diagnosed.  

A statement dated in March 1999 was received from N. 
Tregubov, M.D., senior medical consultant at The American 
Legion.  Dr. Tregubov stated that he carefully reviewed the 
veteran's claims file and that it was his opinion that the 
veteran had a current diagnosis of bilateral claw feet which 
did worsen as a result of his service.  The Board is 
considering this evidence even though it is dated more than 
90 days after the RO's letter to the veteran of February 6, 
1998, because it well grounds the claim, and for the further 
reason that, in any event, further VA examination is going to 
be required.  

Several adjudicative observations are in order at this point.  
First, the rating schedule, 38 C.F.R. § 4.71(a), Diagnostic 
Code 5278, provides evaluations for acquired claw foot.  To 
the extent that the veteran has acquired bilateral claw foot, 
the presumption of soundness at enlistment does not apply to 
the right foot because it was noted on the preenlistment 
examination.  However, the presumption of soundness at 
enlistment does apply to acquired claw foot on the left.  
38 U.S.C.A. 
§§ 1111, 1137.  Secondly, to the extent that the veteran has 
acquired bilateral claw foot, the findings of the medical 
board indicate that claw foot on the right increased in 
severity during service.  The service medical records 
indicate that claw foot on the left first manifested itself 
after over two years of service.  Third, the medical board 
and physical evaluation board in service classified the 
veteran's bilateral claw foot as congenital.  Compensation 
benefits may not be paid for congenital abnormalities, 
38 C.F.R. § 3.303(c).  However, unless a medical explanation 
is provided concerning the differentiation between acquired 
claw foot and congenital claw foot, the undersigned Board 
Member will conclude that any current claw foot the veteran 
has is acquired.

Under the circumstances, this case is REMANDED to the RO for 
the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for claw foot of the 
left and/or right foot.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  

2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination.  The claims folder and a 
copy of the REMAND order must be made 
available to the examiner prior to the 
examination so that he may review 
pertinent aspects of the veteran's 
military and medical history.  All 
clinical findings should be reported in 
detail.  The purpose of the examination 
is to ascertain the current presence or 
absence of claw foot bilaterally.  If it 
is found that the veteran has claw foot  
on the right and/or on the left, the 
examiner should express an opinion as to 
whether such claw foot is congenital or 
acquired.  If he determines that any claw 
foot the veteran now has is congenital, 
he must provide a comprehensive 
explanation as to how one differentiates 
between acquired claw foot and congenital 
claw foot and as to how he determined 
that the veteran's claw foot was 
congenital.  

3.  Following completion of these 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
all requested medical records have not 
been obtained or the requested 
examination does not include the medical 
opinion requested, appropriate corrective 
action should be undertaken.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and representative should be furnished an appropriate 
Supplemental Statement and of the Case, and the case should 
be returned to the Board for further appellate consideration.  
The purpose of this remand is to obtain clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).








- 3 -


